DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Note
Applicant has renumbered the claims.  The restriction requirement and withdrawn claims have been adjusted accordingly.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/016762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
	As indicated in the prior filed action in the non-final Office action dated January 2, 2019, the prior-filed application does not provide support for multiple vectors, which correspond to the first and second coil vectors of the pending claims (see prior-filed application at page 9).  Examiner incorporates by reference the previous remarks regarding multiple vectors herein.

Examiner notes that rejections under Section 103 are also provided for a priority date of the parent for the sake of compact prosecution.
The prior filed application does not provide support for the inverse limitation in claim 11.
In the same manner as for claim 1.  The present specification does not provide support for third and fourth coils in series having two separate vectors.  Rather, the parent application indicates that the third and fourth coils have one combined vector.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 30 indicates that third and fourth coils connected in series comprise two vectors.  The specification as originally filed fails to provide support for the second vector.  Rather, the original specification at paragraphs 70-72 recites that the coils in series have a single combined vector.  Consequently, Applicant has failed to provide written description support for claim 30.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-16 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2012/0197108 A1 to Hartmann et al. in view of U.S. Patent No. 6,253,770 B1 to Acker et al.

Hartmann does not specifically disclose that the first and second coils define two navigational vectors of the respective coils. 
However, in a similar medical tracking system, Acker discloses a device with connected first and second coils that have respective vectors (two vectors) that are combined to form an electromagnetic signal (see Fig. 8 and col 12 ln 40-col 13 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Hartmann and Acker because doing so would provide a combined signal that is stronger than a single signal and would allow the signal to be associated with a common point (see col 12 ln 51-58). 
Regarding claim 2, Hartmann discloses an instrument, wherein: the exterior wall comprises a third depression and a fourth depression; the fourth depression is on an opposite side of the exterior wall than the third depression, wherein a centerline of the third depression extends (i) through a center of the third depression, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth depression, and wherein the centerline of the third depression extends perpendicular to the centerline of the first depression; and the tracking device further comprises a third conductive wire wound to define a third oval-shaped coil disposed in the third depression, and a fourth conductive wire wound to define a fourth oval-shaped coil disposed in the fourth depression, wherein the third and fourth oval-shaped coils are connected in series (see Figs. 1 and 6 and para 21-40 and 63-73).

Regarding claim 4, Hartmann discloses an instrument, further comprising a fifth conductive wire wrapped around the instrument and the longitudinal axis, wherein the fifth conductive wire defines a navigation vector that is different than each of the navigation vectors of the first oval shaped coil and the second oval-shaped coil and the one or more navigation vectors of the third oval-shaped coil and the fourth oval-shaped coil (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 5, Hartmann discloses a navigation system, comprising the instrument of claim 5 (see Figs. 1 and 6 and para 21-40 and 63-73);  a localizer operable to generate an electromagnetic field; wherein the first conductive wire and the second conductive wire sense the electromagnetic field and generate a first signal corresponding to the navigation vectors of the first oval-shaped coil and the second oval-shaped coil (see Figs. 1 and 6 and para 21-40 and 63-73), the third conductive wire and the fourth conductive wire sense the electromagnetic field and generate a second signal corresponding to the one or more navigation vectors (see Figs. 1 and 6 and para 21-40 and 63-73), and the fifth conductive wire senses the electromagnetic field and generates a third signal corresponding to the navigation vector of the fifth conductive wire (see Figs. 1 and 6 and para 21-40 and 63-73); and a navigation processor configured to execute instructions to determine a plurality of degrees of freedom of location 
Regarding claim 6-9, Hartmann discloses an instrument, wherein: the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is different than the first angle (see Figs. 1 and 6 and para 21-40 and 63-73); wherein:  the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is a same angle as the first angle (see Figs. 1 and 6 and para 21-40 and 63-73); wherein: the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is 180° different than the first angle (see Figs. 1 and 6 and para 21-40 and 63-73); and wherein the second axis of rotation extends through and is at a second angle relative to the longitudinal axis (see Figs. 1 and 6 and para 21-40 and 63-73).
Further, Examiner notes that it would have been a mere matter of obvious design to determine the best location for the coils based on the shape of the device and the needs of the medical procedure.
Regarding claim 10, Acker appears to disclose a device, wherein: the second axis of rotation is at a second angle relative to the longitudinal axis; and the second angle is an inverse of the first angle (see Fig. 8 and col 12 ln 40-col 13 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Hartmann and Acker because doing so would provide a combined signal that is stronger than a single signal and would allow the signal to be associated with a common point (see col 12 ln 51-58). 

Regarding claim 11, Hartmann discloses an instrument, wherein: a distal end of the first oval-shaped coil is at a first radial distance from the longitudinal axis; a distal end of the second oval-shaped coil is at a second radial distance from the longitudinal axis; and the second radial distance is equal to the first radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 12, Hartmann discloses an instrument, wherein: a proximal end of the first oval-shaped coil is at a third radial distance from the longitudinal axis; a proximal end of the second oval-shaped coil is at a fourth radial distance from the longitudinal axis; and the fourth radial distance is greater than the third radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 13, Hartmann discloses an instrument, wherein: a distal end of the first oval-shaped coil is at a first radial distance from the longitudinal axis; a distal end of the second oval-shaped coil is at a second radial distance from the longitudinal axis; and the second radial distance is greater than the first radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 14, Hartmann discloses an instrument, wherein: a proximal end of the first oval-shaped coil is at a third radial distance from the longitudinal axis; a proximal end of the second oval-shaped coil is at a fourth radial distance from the longitudinal axis; and the fourth radial distance is equal to the third radial distance (see Figs. 1 and 6 and para 21-40 and 63-73).

Regarding claim 16, Hartmann discloses an instrument, wherein: the first conductive wire is wound around a first electromagnetic permeable core; and the second conductive wire is wound around a second electromagnetic permeable core (see Figs. 1 and 6 and para 21-40 and 63-73).
Regarding claim 30, Hartmann discloses an instrument, wherein the exterior wall comprises a third depression and a fourth depression; the fourth depression is on an opposite side of the exterior wall than the third depression, wherein a centerline of the third depression extends (i) through a center of the third depression, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth depression, and wherein the centerline of the third depression extends perpendicular to the centerline of the first depression; and the tracking device further comprises a third conductive wire wound to define a third oval-shaped coil disposed in the third depression, and a fourth conductive wire wound to define a fourth oval-shaped coil disposed in the fourth depression, wherein the third and fourth oval-shaped coils are connected in series; wherein all of the first, second, third, and fourth oval-shaped coils are offset from one another about the longitudinal axis; wherein the third conductive wire and the fourth conductive wire define navigation vectors that are different than the two navigation vectors of the first oval-shaped coil and the second oval-shaped coil; and a fifth conductive wire wrapped around the instrument and the longitudinal axis, wherein the fifth conductive wire defines a navigation vector that is different than each of the navigation vectors of the first oval-
Hartmann does not specifically disclose that the first and second coils have respective vectors. 
However, in a similar medical tracking system, Acker discloses a device with connected first and second coils that have respective vectors that are combined to form an electromagnetic signal (see Fig. 8 and col 12 ln 40-col 13 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Hartmann and Acker because doing so would provide a combined signal that is stronger than a single signal and would allow the signal to be associated with a common point (see col 12 ln 51-58). 
Claims 1, 2, 4, 5, 7-15, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker, in view of U.S. PG Pub. No. 2007/0197899 A1 to Ritter et al., and in view of U.S. PG Pub. No. 20100145337 A1 to Janna et al.
Regarding claims 1 and 11-14 Acker discloses an instrument, comprising: an exterior wall that is operable to be moved relative to a subject, wherein the exterior wall defines and extends along a longitudinal axis and locations for first and second coils wherein the second coil location is on an opposite side of the exterior wall than the first coil location, and wherein a centerline of the first coil location extends (i) through a center of the first coil location, (ii) perpendicular to the longitudinal axis and (iii) through a center of the second coil location; and a tracking device comprising a first conductive wire wound to define a first coil partially disposed in the first coil location, wherein the first conductive wire is wound around a first axis of rotation, wherein the first axis of 
Acker does not specifically disclose that the coil locations are depression in the wall, that the coils are oval shaped, or that the first angle is less than 90°.
Ritter discloses a similar magnetic medical positioning device, wherein the wire coils are shaped in an oval shape (see Fig. 9, para 41, and claim 12).  
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Ritter because doing so would provide a device with a larger magnetic moment that would improve detectability and signal quality (see Fig. 9, para 41, and claim 12).  
Janna discloses a similar coil based medical positioning device, wherein a holding portion defined by the instrument is substantially within a surface of the exterior wall and 
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Janna because doing so would save space inside the core of the Acker device and would ensure that the wires stayed in place.  Moreover, recessing the coils in an oval depression would protect the coils and hold them in place.
Claim 1 further recites a first conductive wire wound around a first winding axis to form a first oval coil, wherein the first angle is less than 90°.
It would have been an obvious matter of design choice to adjust the distances for the first and second ends, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with coils arranged parallel or at an angle to the instrument axis.  Changing the arrangement of coils would have predictably altered the field strengths and location of the coils relative to the instrument axis.  Such a change would have been predictable to a skilled artisan because the field strengths are based on well-known field theory and geometry.
Further, Examiner notes that Acker indicates that changing the angles of coils relative to the instrument axis is a mere design choice to accommodate the shape of the device and vary the field strengths of the coil elements (see col 9 ln 8-col 10 ln 28).
It would have been obvious to one of skill in the art to use the further teachings of Acker to rearrange the coils because doing so would predictably alter the field strengths and locations relative to the instrument.

Examiner also notes that commensurate subject matter was already found obvious by the Patent Board on June 28, 2017 in the parent application.
Claims 1 and 11-14 further recite the relative distances of the ends of the first and second coils from the longitudinal axis
It would have been an obvious matter of design choice to adjust the first through fourth coil ends, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with coil ends arranged at the claimed angles relative to the instrument axis and each other.  Changing the arrangement of coil ends and angles would have predictably altered the field strengths and location of the coils relative to the instrument axis.  Such a change would have been predictable to a skilled artisan because the field strengths are based on well-known field theory and geometry.
Further, Examiner notes that Acker indicates that changing the angles of coils and coil ends relative to the instrument axis and each other is a mere design choice to accommodate the shape of the device and vary the field strengths of the coil elements (see col 9 ln 8-col 10 ln 28).
It would have been obvious to one of skill in the art to use the further teachings of Acker to rearrange the coils and coil ends because doing so would predictably alter the field strengths and locations relative to the instrument.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the location of the coils and coil ends, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one of skill in the art to have altered the location of the coils and coil ends because doing so would allow coils to be placed such that varying internal and external instrument geometries can be accommodated.  Said another way, it would have been obvious to place coils along the exterior of the device at an angle when the interior or exterior of the device was angled or required an angled location of the coil windings. 
Examiner notes that Claims 1 and 11-14 substantially duplicate the subject matter found obvious by the Patent Board in the decision dated June 28, 2017 in the parent application.
Regarding claim 2, Acker discloses an instrument, wherein: the exterior wall comprises a third coil location and a fourth coil location; the fourth coil location is on an opposite side of the exterior wall than the third coil location, wherein a centerline of the third depression extends (i) through a center of the third coil location, (ii) perpendicular to the longitudinal axis and (iii) through a center of the fourth coil location, and wherein the centerline of the third coil location extends perpendicular to the centerline of the first coil location; and the tracking device further comprises a third conductive wire wound to define a third coil disposed in the third coil location, and a fourth conductive wire wound to define a fourth coil disposed in the fourth depression, wherein the third and fourth coils are connected in series (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36).
Acker does not specifically disclose that the coil locations are depression in the wall or that the coils are oval shaped.

It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Ritter because doing so would provide a device with a larger magnetic moment that would improve detectability and signal quality (see Fig. 9, para 41, and claim 12).  
Janna discloses a similar coil based medical positioning device, wherein a holding portion defined by the instrument is substantially within a surface of the exterior wall and defines an oval depression, said oval coil being disposed within the depression and wherein conductive windings define oval apertures (see Figs. 18-20 and para 115-119).
It would have been obvious to one of skill in the art to have combined the device of Acker with the further teachings of Janna because doing so would save space inside the core of the Acker device and would ensure that the wires stayed in place.  Moreover, recessing the coils in an oval depression would protect the coils and hold them in place.
Regarding claim 3, Acker discloses an instrument, wherein the third conductive wire and the fourth conductive wire define one or more navigation vectors that are different than the navigation vectors of the first oval-shaped coil and the second oval-shaped coil (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36).
Regarding claim 4, Acker discloses an instrument, further comprising a fifth conductive wire wrapped around the instrument and the longitudinal axis, wherein the fifth conductive wire defines a navigation vector that is different than each of the navigation vectors of the first oval shaped coil and the second oval-shaped coil and the one or more navigation vectors of the 
Claims 6-10 recite that the first and second angles are the same, different, inverse, and 180 degrees different relative to each other and that the second axis of rotation extends through and is at a second angle relative to the longitudinal axis.
It would have been an obvious matter of design choice to adjust the first and second angles, since applicant has not disclosed that such an arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with coils arranged at the claimed angles relative to the instrument axis and each other.  Changing the arrangement of coils and angles would have predictably altered the field strengths and location of the coils relative to the instrument axis.  Such a change would have been predictable to a skilled artisan because the field strengths are based on well-known field theory and geometry.
Further, Examiner notes that Acker indicates that changing the angles of coil windings relative to the instrument axis and each other is a mere design choice to accommodate the shape of the device and vary the field strengths of the coil elements (see col 9 ln 8-col 10 ln 28).
It would have been obvious to one of skill in the art to use the further teachings of Acker to rearrange the coils because doing so would predictably alter the field strengths and locations relative to the instrument.
Finally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the location of the coil windings, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Regarding claim 16, Acker discloses an instrument, wherein: the first conductive wire is wound around a first electromagnetic permeable core; and the second conductive wire is wound around a second electromagnetic permeable core (see Figs. 4A-C and 8 and col 8 ln 28-col 13 ln 36, noting that a ferrite core is an electromagnetic permeable core).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker, Ritter, and Janna as applied to claim 4 above, and further in view of U.S. PG Pub. No. 2005/0171508 A1 to Gilboa.
Regarding claim 5, Gilboa in combination with Acker, Ritter, and Janna discloses a similar medical positioning device comprising a navigation system comprising: the instrument of claim 5 (see above citations to Acker, Ritter, and Janna);  a localizer operable to generate an electromagnetic field; wherein the first conductive wire and the second conductive wire sense the electromagnetic field and generate a first signal corresponding to the navigation vectors of 
It would have been obvious to one of skill in the art to have combined the method of Acker with the further teachings of Gilboa because doing so would allow a user to see and visually track a device position over time on a conventional monitor display.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acker, Ritter, and Janna as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2006/0271097 A1 to Ramzipoor et al.
Regarding Claim 15, Ramzipoor discloses a similar medical device coil system that holds a coil in place using the same mechanism as Applicant, wherein coils are held in place using an interference fit (see Fig. 4 and para 49).  Examiner notes that the remaining cited references in combination teach oval coils in oval depressions (see above citations to Acker, Ritter, and Janna). 
It would have been obvious and predictable to substitute one form of fixing a coil for the interference fit taught in Ramzipoor because doing so would predictably hold a coil in place.
Response to Arguments
Applicant's arguments filed November 5, 2020 have been fully considered but they are not persuasive. 
Regarding the priority to the parent application, Applicant argues that Fig. 5A and paragraph 62 provide support for multiple vectors from coils in series.
Applicant’s remarks are unpersuasive because Fig. 5A is an unrelated embodiment to the embodiment claimed and at issue.  Fig. 5A does not provide relevant information for the oval coil based device of Fig. 6 that is represented by current claim 1.
Similarly, Applicant argues that 208 and 220 will have multiple vectors as noted in paragraph 71.
Applicant’s remarks are again unpersuasive because Applicant has not shown that 208a and 208b or 220a and 220b have two vectors as claimed.  Essentially, Applicant argues that two perpendicular sets of coils can have multiple vectors but claims that two parallel or opposing sets of coils have two vectors.  Since Applicant has not shown that the actually claimed subject matter is supported by the parent application, Applicant has failed to overcome the priority defect noted by the Examiner.
Regarding the rejection over Hartmann, Applicant argues that Hartmann does not antedate the priority of the present application.
Applicant’s remarks are unpersuasive because Applicant is not entitled to the priority date of the parent application for the above discussed reasons.
Regarding the Acker, Ritter, and Janna rejections, Applicant argues that the coils of Ritter and Janna are not ovals.
Examiner disagrees as the elliptical coil of Ritter and the oval coil of Janna read on the broadest reasonable interpretation of an oval-shaped coil.
Lastly, Applicant argues that Janna discloses a landmark identification system and not a tracking system and therefore, Janna is not an applicable reference.
Examiner disagrees because Janna is analogous art that uses coils and electromagnetic tracking to locate a position in the body.  Moreover, a skilled artisan would have found the trackable coil of Janna to be highly relevant for consideration in design of other medical tracking systems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793